DETAILED ACTION
This Office action is in response to an RCE submitted on August 12, 2022.
Claims 1-30 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on August 12, 2022 has been entered.

Response to Arguments
Applicant’s arguments, see pg. 10-11, filed August 12, 2022, with respect to prior art rejection of claims 1-30 have been fully considered and are persuasive.  The prior art rejection of claims 1-30 has been withdrawn. 

Allowable Subject Matter
Claims 1-30 are allowed.

The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the claim is allowable over the prior arts since none of the prior art references taken individually or in combination particularly suggests, discloses or renders obvious the following italic limitations:
A method for wireless communication by a network entity in a communication system, comprising: 
identifying a carrier aggregation (CA) configuration in which at least a first component carrier (CC) in a first frequency range is aggregated with at least a second CC in a second frequency range; 
determining a first numerology of the first CC and a second numerology of the second CC, wherein a first number of hybrid automatic repeat request (HARQ) processes that results from a combination of the first numerology of the first CC and the second numerology of the second CC is (i) greater than a predetermined number of HARQ processes for the communication system and (ii) based on an amount of time that has to elapse, after a first transmission is scheduled on the first CC or the second CC, before a second transmission can be scheduled on the first CC or the second CC using a same HARQ process identifier as the first transmission; 
determining a HARQ configuration comprising an indication of a set of physical uplink control channel (PUCCH) resources, wherein a number of symbols of the set of PUCCH resources (i) is based at least in part on the first numerology and the second numerology and (ii) is associated with a second number of HARQ processes that is less than or equal to the predetermined number of HARQ processes for the communication system; and 
transmitting the HARQ configuration.
Xiong et al. (WO 2018/175820 A1) discloses a RAN node aggregating multiple component carriers (see FIG. 5-15b and ¶¶ 122-23). The RAN node can be configured to operate with two different component carriers (CCs) having different subcarrier spacing (i.e., different numerologies, see FIG. 5-15b). 
Lei et al. (US 2020/0235891 A1) discloses a wireless communication system that is configured with the maximum number of HARQ processes being 4, where the maximum number of HARQ processes are for DCI associated with carrier aggregation of CC1 and CC2 (see FIG. 8). Moreover, Lei et al. discloses that the number of HARQ processes is based on the DCI payload size (see ¶¶ 45-46).
However, the prior arts of record do not disclose, alone or in combination, identifying a carrier aggregation (CA) configuration in which at least a first component carrier (CC) in a first frequency range is aggregated with at least a second CC in a second frequency range; and determining a first numerology of the first CC and a second numerology of the second CC, wherein a first number of hybrid automatic repeat request (HARQ) processes that results from a combination of the first numerology of the first CC and the second numerology of the second CC is (i) greater than a predetermined number of HARQ processes for the communication system and (ii) based on an amount of time that has to elapse, after a first transmission is scheduled on the first CC or the second CC, before a second transmission can be scheduled on the first CC or the second CC using a same HARQ process identifier as the first transmission.
The Examiner notes the above limitation(s) are not taken alone but in view of the entirety of the claim language including any preceding claim limitations, any proceeding limitations, and any intervening claim limitations.
Claims 2-11 are also allowed since they are depended upon allowed base claims as set forth above.
Regarding claims 12-30, please see above explanation for reasons for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOON J CHUNG whose telephone number is (571)272-4059. The examiner can normally be reached Monday-Friday, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hadi Armouche can be reached on (571)270-3618. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Hoon J Chung/Primary Examiner, Art Unit 2419                                                                                                                                                                                                        
Hoon James Chung
Primary Examiner
Art Unit 2474